Citation Nr: 1746387	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of an ear infection.

4.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1980 to November 1981.  The record indicates that he had additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the Board at an April 2017 videoconference.  A transcript of that hearing is of record.  At that time, the Veteran waived RO review of any additional evidence submitted in support of his claim.  See 38 C.F.R. § 20.1304(c) (2016).  

The issues of entitlement to service connection for bilateral hearing loss, residuals of an ear infection, and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is related to service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the Veteran's claim of entitlement to service connection for tinnitus is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Factual Background and Analysis

The Veteran contends that he has tinnitus which is due to in-service noise exposure.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran's currently tinnitus began in service.

The Veteran was afforded a VA examination for his tinnitus in March 2012.  During his examination, the Veteran described tinnitus beginning during his service, he reported he served as a cook and experienced no combat.  The examiner stated that she was unable to provide a medical opinion as to the etiology of the Veteran's tinnitus as service treatment records did not include audiology findings. 

At his April 2017 videoconference hearing, the Veteran stated that he began to hear ringing in his ears in service and ever since.  The Veteran described the noises in the kitchen where he cooked during service and the noise exposure during M16 rifle training.

In this case, the Veteran is competent to report symptoms of tinnitus since service and such a report is sufficient evidence of a nexus between the current tinnitus and service.  The Board finds such noise exposure is consistent with the Veteran's service and the Veteran's reports of ringing in the ears is credible.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that competent, credible, and probative evidence establishes that tinnitus is etiologically related to the Veteran's active service.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Remand is necessary to further develop the record.  First, additional VA medical center (VAMC) records may be available.  In a November 2011 statement, the Veteran indicated that he received treatment at the VA medical center in Detroit, Michigan in 1995.  The Veteran further stated that he received medical treatment following his service in Fort Hood, Texas.  As such, additional treatment records may be available, the AOJ should check for additional VAMC and private treatment records.  See 38 U.S.C.A. § 5103A (b) (West 2014). 

Further, the Veteran's DD 214 indicates that the Veteran had four years of prior inactive service and four months of prior active service in the Army Reserves.  The Veteran has additionally stated that he served in the Army Reserves in Arkansas.  Records of such service must be sought and associated with the claims file.  

Additionally, in a May 2017 letter, the Veteran's physician, Dr. S.B. stated that the Veteran was around heavy artillery as well as gunfire on the range and that this more likely than not contributed to his hearing loss.  The Veteran's service treatment records and April 2017 hearing testimony indicate that the Veteran served as a cook, therefore the extent of the Veteran's in-service noise exposure is presently unclear.  Service personnel records should be obtained to provide further information regarding the Veteran's duties in service.  

Further, in his August 2016 notice of disagreement, the Veteran stated that he hurt his eyes during a fight with friends over a woman.  In contrast, during his April 2017 videoconference hearing, the Veteran testified that he got into a fight following an attempted robbery.  Currently, service treatment records do not include treatment following an altercation for trauma to the eye.  The Veteran should be contacted in order to determine whether any treatment pertaining to the claimed altercation are available.  

In addition, new VA examinations are necessary.  The Veteran was afforded a VA examination for hearing loss in March 2012, however the examiner stated that there were no audiological findings in the Veteran's service treatment records.  While the Veteran's claims file does not include an audiology finding at the time of separation, a July 1980 audiology report is available.  Thus, it appears that the claims file was not properly reviewed. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, in July 2016, a VA examiner found that there was no evidence of a residual eye condition caused by the Veteran's claimed in-service injury, however the examiner failed to note findings by a VA medical center optometrist in February 2016 noting that there was a possible traumatic component to the Veteran's glaucoma.  A new examination is necessary to reconcile these contradictory findings.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate U.S. Army Reserve Records Depository and verify the dates and types of the Veteran's service in the Army Reserve, including all periods of Active Duty for Training and Inactive Duty for Training.  

Contact the U.S. Army Human Resources Command and take all necessary steps to obtain all of the Veteran's Reserve service treatment records.  If no such records are located once all avenues are exhausted, a formal finding of unavailability should be provided to the Veteran.  38 C.F.R. § 3.159 (c)(2).

Request a copy of the Veterans complete service personnel records.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c)(2) (2016).

2.  Contact the Veteran and give him an opportunity to identify or submit any additional pertinent VA or private evidence in support of his claim to include any treatment following trauma to the eyes, and treatment following separation from service in Ft. Hood, Texas.

Then, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources, to include any additional VA medical center treatment records in Texas and treatment records from 1995 in Detroit, Michigan.  All efforts to procure the records must be documented in the claims file. 

3.  After associating all newly acquired records with the claims file, afford the Veteran a new VA examination for hearing loss and residuals of ear infections.  The examiner is requested to furnish the following opinions:

a.) Is it at least as likely as not (50 percent or greater) that the Veteran has current hearing loss disability related to, or aggravated by, his military service, and

b)  Is it at least as likely as not (50 percent or greater) that the Veteran has a residuals of an ear infection related to, or aggravated by, his military service.

4.  Afford the Veteran a new VA eye examination for.  The examiner is requested to furnish the following opinions:

Is it at least as likely as not (50 percent or greater) that the Veteran has a current eye disability related to, or aggravated by, his military service.

The examiner is asked to reconcile the findings of the July 2016 VA examiner and those of a VA medical center optometrist dated in February 2016 treatment records. 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


